Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.
Claims 1, 52-53 and 60-68 are now pending in this application.
Election/Restrictions
Applicant’s elected the compound B-1 in the reply filed on March 5, 2021. The elected structural formula is depicted below

    PNG
    media_image1.png
    144
    252
    media_image1.png
    Greyscale
.
	This elected species is the first compound of claim 1 and is free from prior art and is allowable. The search has now been expanded to the second compound of claim 1 which is depicted below.

    PNG
    media_image2.png
    215
    455
    media_image2.png
    Greyscale
. 
This species was found in the prior art and the search has not been expanded (see MPEP 803.02.).
 	Applicants are advised of MPEP 803.02 Restriction - Markush Claims [R - 2], fourth and fifth paragraph, where is stated:
	“As an example, in the case of an application with a Markush - type claim drawn to the compound C - R, wherein R is a radical selected from the group consisting of A, B, C, D, and E, the examiner may require a provisional election of a single species, CA, CB, CC, CD, or CE. The Markush - type claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush - type claim and claims to the elected species shall be rejected, and claims to the non-elected species would be held withdrawn from further consideration. As in the prevailing practice, a second action on the rejected claims would be made final.” (emphasis added).
	On the other hand, should no prior art be found that anticipates or renders obvious the elected species, the search of the Markush-type claim will be extended. If prior art is found that anticipates or renders obvious the Markush-type claim with respect to a non-elected species, the Markush-type claim shall be rejected and claims to the nonelected species held withdrawn from further consideration. The prior art search, however, will not be extended unnecessarily to cover all nonelected species. Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action made final. Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry.



 


Claim 1 now has 13 independent and patentably distinct species. This number of compounds still cannot be considered as a reasonable number. Applicants requested as to how many species are considered a reasonable number. However, the MPEP does not say what a reasonable number of species is. These compounds have to be searched individually, therefore, they have to be in a series of independent claims. Applicants need to pay the appropriate filing fees for these independent and patentably distinct compounds because they have to be searched separately in commercial data bases as well as in-house data bases. There is a serious burden to search each compound of claim 1 because each species is classified separately and require separate searches. See also claims 53 and 64.
Improper Markush Rejection
	Claims 1, 52-53, 60-62, 64-66 and 68 are again rejected under a judicially created doctrine as being drawn to an improper Markush group, that is, the claims lack unity of invention. The compounds of each claims are structurally dissimilar are varied. These species are classified separately and searched separately. In order to have unity of invention the compounds must have “a community of chemical or physical characteristics” which justify their inclusion in a common group, and that such inclusion is not repugnant to principles of scientific classification” In re JONES (CCPA) 74 USPQ 149 (see footnote 2). The compounds of the instant claims do not have a significant structural feature that is shared by all of its alternatives which is inventive. This rejection remains.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 52-53, 60-62, 64-66 and 68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
i) In claim 1, the phrase “for use in inhibiting tubulin polymerization” does not carry patentability weight. Deletion is suggested.
ii) Claim 60 is a duplicate of claim 1.
iii) Claim 64 is a duplicate of claim 53.
iv) Applicants need to redrawn some of the species in the claims because drawing the delocalized double bonds as a circle is incorrect for some of the compounds. See for example, the second species of claim 1. The compounds should be drawn with appropriate double bonds since these are indeed localized.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 52, 53, 60-62, 64-66 and 68 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tcherkassov et al. (WO 2016/165007). The claims read on the compound 16369 in page 22 of the reference.
The anticipatory compound is depicted below. 
RN   328963-71-9  CAPLUS      
CN   3,5-Pyrazolidinedione, 1-(3-chlorophenyl)-4-[(7-methoxy-2-oxo-1,3-
     benzoxathiol-5-yl)methylene]-  (CA INDEX NAME)
  

    PNG
    media_image3.png
    215
    455
    media_image3.png
    Greyscale
.

Allowable Subject Matter
Claims 63 and 67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668.  The examiner can normally be reached on 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




March 21, 2022

/BRUCK KIFLE/Primary Examiner, Art Unit 1624